DETAILED ACTION
This action is in response to communications filed on May 4th, 2021.
Claims 1-20 are hereby allowed.  
The present application is a continuation of application no. 16/777,145, filed on January 30th, 2020, which has matured into patent no. 11,025,733, which is a continuation of 15/611,052, filed on June 1st, 2017, which has matured into patent no. 10,581,980.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 22nd, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 11,025,733 has been reviewed and is accepted.  The terminal disclaimer has been recorded, and obviates a Patenting rejection.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rauch on March 9th, 2022.
The application has been amended as follows: 


receiving, over a network, information defining a relationship between unique identifiers associated with devices of a user and a unique identifier associated with the user, wherein the user is a unique user of a platform for delivering advertising information to users including the user;
mapping, the unique identifiers associated with devices of the user to a platform-wide identifier based at least in part on the unique identifier associated with the user, forming a unique-identifier mapping; and
building, a device graph comprising a plurality of device nodes, with related device nodes connected by one or more edges, wherein the building the device graph comprises:
identifying a relationship between a first device and a second device based at least in part of the platform-wide identifier; and
based on the relationship, defining a link between a node representing the first device in the device graph and a node representing the second device in the device graph, wherein a plurality of nodes in the device graph are respectively associated with information regarding the user; 
storing the unique-identifier mapping in a data store to avoid frequent device graph lookups; and
deleting, at predetermined times, expired or invalid information of the device graph.

20.	(Currently amended) The non-transitory machine-readable medium of claim 18, further comprising periodically refreshing the unique-identifier mapping to remove the expired or invalid information.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are hereby allowed.  Upon searching the prior art for an advertising platform using a platform wide identifier representing a user device based on a unique identifier, no prior art was found to teach deleting expired or invalid device mappings of the device graph at predetermined times.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelakonda	Patent no.	11,164,212
Chittilappilly	Pat. Pub.	2017/0337588
Milton		Pat. Pub.	2017/0039242
Han		Pat. Pub.	2014/0137226
Srivastava	Pat. Pub.	2015/0186403
Shah		Pat. Pub.	2015/0235275
Wiener		Pat. Pub.	2016/0055527
Liodden		Patent no.	10,754,913
Turnbull	Pat. Pub.	2019/0266622
Hsu		Pat. Pub.	2016/0125471

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

3/9/22

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457